Name: 91/649/EEC: Commission Decision of 10 December 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (AndalucÃ ­a, Asturias, Castilla y LeÃ ³n, Castilla-La Mancha, Comunidad Valenciana, Extremadura, Galicia, Canarias, Murcia, Ceuta y Melilla) on the improvement of the conditions under which agricultural products are processed and marketed (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  regions of EU Member States;  EU finance;  agricultural activity
 Date Published: 1991-12-19

 Avis juridique important|31991D064991/649/EEC: Commission Decision of 10 December 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (AndalucÃ ­a, Asturias, Castilla y LeÃ ³n, Castilla-La Mancha, Comunidad Valenciana, Extremadura, Galicia, Canarias, Murcia, Ceuta y Melilla) on the improvement of the conditions under which agricultural products are processed and marketed (Only the Spanish text is authentic) Official Journal L 350 , 19/12/1991 P. 0049 - 0050COMMISSION DECISION of 10 December 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (AndalucÃ ­a, Asturias, Castilla y LeÃ ³n, Castilla-La Mancha, Comunidad Valenciana, Extremadura, Galicia, Canarias, Murcia, Ceuta y Melilla) on the improvement of the conditions under which agricultural products are processed and marketed (Only the Spanish text is authentic) (91/649/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 8 (5) thereof, After consultation of the Committee for the Development and Reconversion of Regions, Whereas the Commission has approved by Decision 89/641/EEC (2) the Community support framework for structural assistance in Spain (Andalucia, Asturias, Castilla y LeÃ ³n, Castilla-La Mancha, Comunidad Valenciana, Extremadura, Galicia, Canarias, Murcia, Ceuta y Melilla); Whereas the Spanish Government submitted to the Commission on 27 March 1991 eight sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (3); Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plan; Whereas measures falling within the scope of Regulation (EEC) No 866/90 and Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (4) may be taken into consideration by the Commission when establishing the Community support frameworks for areas covered by Objective 1 as provided for in Title III of Regulation (EEC) No 2052/88; Whereas this addendum to the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas all measures which constitute the addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (5); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this addendum in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operation of the European Investment Bank and the other existing financial instruments (6), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The addendum to the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Spain (Andalucia, Asturias, Castilla y LeÃ ³n, Castilla-La Mancha, Comunidad Valenciana, Extremadura, Galicia, Canarias, Murcia, Ceuta y Melilla) covering the period 1 January 1991 to 31 December 1993, is hereby established. The Commission declares that it intends to contribute to the implementation of this addendum to the Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Stuctural Funds and the other existing financial instruments. Article 2 The addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. Forestry 2. Meat 3. Milk and milk products 4. Eggs and poultry 5. Diverse animal products 6. Cereals 7. Oil-producing crops 8. Wines and alcohols 9. Fruits and vegetables 10. Flowers and plants 11. Seeds 12. Potatoes; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 286 252 000 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in ecus) 1. Forestry 4 070 000 2. Meat 11 555 000 3. Milk and milk products 9 800 000 4. Eggs and poultry 1 372 000 5. Diverse animal products 4 567 000 6. Cereals 6 979 000 7. Oil-producing crops 5 774 000 8. Wines and alcohols 9 115 000 9. Fruits and vegetables 29 656 000 10. Flowers and plants 810 000 11. Seeds 1 560 000 12. Potatoes 998 000 Total 86 256 000 The resultant national financing requirement, approximately ECU 14 409 000 for the public sector and ECU 185 587 000 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the Spanish Kingdom. Done at Brussels, 10 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 370, 19. 12. 1989, p. 41. (3) OJ No L 91, 6. 4. 1990, p. 1. (4) OJ No L 91, 6. 4. 1990, p. 7. (5) OJ No L 163, 29. 6. 1990, p. 71. (6) OJ No L 374, 31. 12. 1988, p. 1.